Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 9-10, the applicant asserts that “the Office Action has not shown that Rico Alvarino discloses the features of amended independent claims 1 and 17.” However, examiner respectively disagrees.
The applicant further asserts in page 9 that “Rico Alvarino, however, do not disclose “receiving the one or more reference signals during the first subframe and one or more additional subframes . . . different from the allocated first subframe and . . . adjacent to the first subframe” as recited in amended independent claim 1.” However, examiner respectively disagrees.
The applicant further asserts in page 10 that “the Office Action has not shown that Rico Alvarino explicitly discloses receiving the reference signals on “one or more additional subframes . . .adjacent to the first subframe” as recited in amended independent claim 1.” However, examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the reference signals on “one or more additional subframes . . .adjacent to the first subframe”” and “receiving reference signals in subframes that are both “different from the allocated first subframe””) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, given the broadest reasonable interpretation of “receiving the one or more reference signals during the first subframe and during one or more additional subframes having first numerology, wherein the one or more additional subframes are different from the allocated first subframe and are adjacent to the first subframe” is receiving the reference signal during the first subframe and during one or more additional subframes having first numerology, wherein the one or more additional subframes are different from the allocated first subframe and are adjacent to the first subframe. Therefore, Rico Alvarino would teach the claim limitation since as indicate by par. 64, 76, 77, receiving of the CRS in the one or more subframes (e.g., in the first subframe), which the subframe with the CRS would indicating the first subframe and the other subframes would consider as one or more additional subframes and the next subframe to the subframe with the CRS would consider as adjacent subframe that is different from the subframe with the CRS since the subframes are in series in the frame of 10 subframes structure and one subframe with the CRS and the next subframe is an adjacent subframe that is different from the subframe with the CRS. Also, in par. 64, 76, 77 of Rico Alvarino would indicate the subframes with the CRS would indicating the one or more additional subframes and other subframes would consider as the first subframe and the next subframe to the subframe with the CRS would consider as adjacent subframe that is different from the subframe with the CRS since the subframes are in series in the frame of 10 subframes structure and one subframe with the CRS and the next subframe is an adjacent subframe that is different from the subframe with the CRS. Therefore, given the broadest reasonable interpretation, Rico Alvarino teaches receiving the reference signal during the first subframe and during one or more additional subframes having first numerology, wherein the one or more additional subframes are different from the allocated first subframe and are adjacent to the first subframe, which would read on “receiving the one or more reference signals during the first subframe and during one or more additional subframes having first numerology, wherein the one or more additional subframes are different from the allocated first subframe and are adjacent to the first subframe”.
Therefore, Rico Alvarino would teach the claims as further indicated in the office action below. 


In response to applicant’s argument in pages 11-12, the applicant asserts that “the Office Action has not shown that Rico Alvarino discloses the features of amended independent claims 13 and 26.” However, examiner respectively disagrees.
The applicant further asserts in page 11 that “Rico Alvarino, however, do not disclose “receiving system information from the network, wherein the system information allocates a first subframe for reception of a broadcast control channel within a first subset of subcarriers of the first subframe” as recited in amended independent claim 13.” However, examiner respectively disagrees.
As indicated below in the office action, RICO ALVARINO in par. 50, 51, 60, 64, 74, the legacy MBSFN format using legacy numerology that indicating subcarrier spacing of 15 kHz and different MBSFN format using different numerology that indicating different subcarrier spacing and receiving numerology for the subframe indicating the allocated subcarrier would indicating the “receiving system information from the network, wherein the system information allocates a first subframe for reception of a broadcast control channel within a first subset of subcarriers of the first subframe”. Therefore, RICO ALVARINO teaches the claim.
The applicant further asserts in page 12 that “the Office Action has not shown that Rico Alvarino explicitly discloses “receiving one or more reference signals on the first subset of subcarriers and one or more additional subcarriers of the first subframe different from the first subset of subcarriers” as recited in amended independent claim 13.” However, examiner respectively disagrees since as indicated below, Rico Alvarino in par. 50, 51, 60, 63, 64, 76 teaches the CRS receiving in one of the subframe that being allocated with the subcarrier spacing indicated by the numerology and the other subframes being different numerology that indicating different subcarrier spacing. Therefore, Rico Alvarino teaches “receiving one or more reference signals on the first subset of subcarriers and one or more additional subcarriers of the first subframe different from the first subset of subcarriers”. Therefore, Rico Alvarino teaches the claims. 
Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11-22, 24, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RICO ALVARINO et al. (US 20180092106).

Regarding claim 1, RICO ALVARINO teaches a method for wireless communications at a user equipment (UE), comprising: 
identifying that the UE is in communication with a broadcast network via a dedicated carrier in accordance with a first numerology (fig. 6, block 602, par. 64, 66, 71); 
receiving system information from the network (fig. 6, block 604, par. 72), wherein the system information allocates a first subframe allocated for reception of a broadcast control channel and at least one or more reference signals (fig. 6, block 614, par. 79, 80, first system information broadcast signal (e.g., SIB2) indicates that the one or more subframes are MBSFN subframes and where the MBSFN subframes are not signaled by MCCH to include MTCH… detect a CRS in the one or more subframes based on the scheduling information for the MCCH); 
receiving the one or more reference signals during the first subframe and during one or more additional subframes having first numerology (par. 64, 76, 77, detect a CRS in the one or more subframes (e.g., in the first subframe) based on the scheduling information for the MCCH…determine the numerology based on receiving an indicator from the base station of the numerology for the one or more subframes; there multiple subframes in the frame, one subframe with CRS and the other subframes), wherein the one or more additional subframes are different from the allocated first subframe and are adjacent to the first subframe (fig. 6, block 610, 614, par. 76, 79, detect a CRS in the one or more subframes based on the scheduling information for the MCCH; par. 80, a radio frame…, some subframes are non-MBSFN format (e.g., subframes 0 and 5) and the other subframes, as well as all subframes in radio frames where UEs are not being scheduled, are of an MBSFN format; in the art the frame has 10 subframes since the first subframe has CRS, the next subframe to the subframe with the CRS would consider as adjacent subframe that is different from the subframe with the CRS); and 
decoding the broadcast control channel based at least in part on the one or more reference signals (par 80, “detect the CRS in the one or more subframes to determine whether the indication of one or more subframes as MBSFN subframes in the system information broadcast signal is correct”).
However, RICO ALVARINO does not explicitly teach 


Regarding claim 2, RICO ALVARINO teaches the method of claim 1 further comprising: identifying a numerology indicator in the system information (par. 71, 72, 73, 77, “determine the numerology based on receiving an indicator form the base station of the numerology for the one or more subframes”); and 
determining, based at least in part on the numerology indicator, that each of the one or more additional subframes has the first numerology (par. 77, 78, “determine the numberology based on receiving an indicator form the base station of the numberology for the one or more subframes”).

Regarding claim 3, RICO ALVARINO teaches the method of claim 1, wherein the system information further indicates that the one or more additional subframes are allocated for reception of the at least one or more reference signals (par. 76-80, “CRS”).

Regarding claim 4, RICO ALVARINO teaches the method of claim 1, further comprising: receiving a subframe allocation indicator in the system information (par. 76-80); and determining the one or more additional subframes from the subframe allocation indicator (par. 76-80).

Regarding claim 6, RICO ALVARINO teaches the method of claim 1, further comprising: determining that the one or more additional subframes have the first numerology based at least in part on a predetermined relationship between the first subframe and the one or more additional subframes (par. 76, where the configuration determining component 410 determines to override the numerology, the UE may optionally, at Block 614, detect a CRS in the one or more subframes based on the scheduling information for the MCCH).

Regarding claim 8, RICO ALVARINO teaches the method of claim 1, wherein the one or more additional subframes having the first numerology comprises at least two subframes (fig. 6, block 614, “more subframes”).

Regarding claim 11, RICO ALVARINO teaches the method of claim 1, wherein the broadcast control channel is a multicast control channel (MCCH) (fig. 6, block 604, “MCCH”).

Regarding claim 12, RICO ALVARINO teaches the method of claim 1, wherein the first subframe and the one or more additional subframes are within a same multicast-broadcast single-frequency network (MBSFN) area (par. 71, one or more subframes as MBSFN subframes).

Regarding claim 13, RICO ALVARINO teaches a method for wireless communications at a user equipment (UE), comprising: 
identifying that the UE is in communication with a broadcast network via a dedicated carrier in accordance with a first numerology (fig. 6, block 602, par. 71); 
receiving system information from the network (fig. 6, block 604, par. 50, 63, 72), wherein the system information allocates a first subframe for reception of a broadcast control channel within a first subset of subcarriers of the first subframe (fig. 6, block 614, par. 79, 80, a subsequent system information broadcast signal that indicates at least scheduling information for a multicast control channel (MCCH) in at least a portion of the one or more subframes; par. 50, 51, 60, 63, 64, numerology indicating 15 kHz subcarrier spacing); 
receiving one or more reference signals on the first subset of subcarriers and one or more additional subcarriers of the first subframe (par. 50, 51, 60, 64, 76, receiving CRS in the one or more subframe of determined numerology, which indicating the subcarrier spacing (legacy MBSFN format (legacy 15 kHz) or non legacy (different MBSFN format, different numerology) (par. 63))) different from the first subset of subcarriers during only the first subframe (par. 50, 51, 60, 63, 64, 76, can detect a CRS in the one or more subframes (e.g., in the first subframe) based on the scheduling information for the MCCH; par. 63, the subcarrier spacing (legacy MBSFN format (legacy 15 kHz) or non legacy (different MBSFN format, different numerology))); and 
decoding the broadcast control channel based at least in part on the one or more reference signals (par 80, “detect the CRS in the one or more subframes to determine whether the indication of one or more subframes as MBSFN subframes in the system information broadcast signal is correct”).

Regarding claim 14, RICO ALVARINO teaches the method of claim 13, further comprising: 
identifying, based at least in part on the system information, that a first reference signal pattern within the one or more additional subcarriers of the subframe is different than a second reference signal pattern for one or more additional subframes different from the first subframe (par. 80, CRS in one or more subframes or black out CRS in one or more subframes).

Regarding claim 15, RICO ALVARINO teaches the method of claim 14, wherein a reference signal density of the first reference signal pattern is more dense in a frequency domain than a reference signal density of the second reference signal pattern (par. 80, CRS in one or more subframes or black out CRS in one or more subframes).

Regarding claim 16, RICO ALVARINO teaches the method of claim 14, wherein the one or more subcarriers of the first subframe have the first numerology and the one or more additional subframes have a second numerology that is different than the first numerology (par. 32, 50, 68, Different formats and/or different numerologies for MBSFN subframes can be defined and utilized by the access point 105 for the multicast communications).

Regarding claim 17, RICO ALVARINO teaches a method for wireless communications at a network device, comprising: identifying that the network device is operating within a broadcast network and in communication with one or more user equipment (UEs) via a dedicated carrier in accordance with a first numerology (fig. 6, block 602, par. 71); allocating a first subframe for transmission of a broadcast control channel and at least one or more reference signals (fig. 6, block 614, par. 79, 80, first system information broadcast signal (e.g., SIB2) indicates that the one or more subframes are MBSFN subframes and where the MBSFN subframes are not signaled by MCCH to include MTCH… detect a CRS in the one or more subframes based on the scheduling information for the MCCH); allocating one or more additional subframes adjacent to the first subframe for transmission of the at least one or more reference signals (par. 64, 76, 77, detect a CRS in the one or more subframes (e.g., in the first subframe) based on the scheduling information for the MCCH; there multiple subframes in the frame, one subframe with CRS and the other subframes), wherein the one or more additional subframes are different from the first subframe (fig. 6, block 610, 614, par. 76, 79, detect a CRS in the one or more subframes based on the scheduling information for the MCCH; par. 80, a radio frame…, some subframes are non-MBSFN format (e.g., subframes 0 and 5) and the other subframes, as well as all subframes in radio frames where UEs are not being scheduled, are of an MBSFN format; in the art the frame has 10 subframes since the first subframe has CRS, the next subframe to the subframe with the CRS would consider as adjacent subframe that is different from the subframe with the CRS) and have the first numerology (par. 64, 76, 77, determine the numerology based on receiving an indicator from the base station of the numerology for the one or more subframes); transmitting system information indicating that the first subframe and the one or more additional subframes each use the first numerology par. 77, 78, “determine the numberology based on receiving an indicator form the base station of the numberology for the one or more subframes”); transmitting the at least one or more reference signals over the first subframe and the one or more additional subframes (fig. 6, block 614, par. 79, 80, detect a CRS in the one or more subframes based on the scheduling information for the MCCH); and transmitting the broadcast control channel over the first subframe (fig. 6, block 614, par. 79, 80, detect a CRS in the one or more subframes based on the scheduling information for the MCCH).

Regarding claim 18, RICO ALVARINO teaches the method of claim 17, wherein the first subframe and the one or more additional subframes are each one-symbol subframes as a result of using the first numerology (par. 51).

Regarding claim 19, RICO ALVARINO teaches the method of claim 17, wherein transmitting the system information further comprises: transmitting, in the system information, a numerology indicator that indicates that each of the one or more additional subframes has the first numerology (par. 77, 78, “determine the numberology based on receiving an indicator form the base station of the numberology for the one or more subframes”).

Regarding claim 20, RICO ALVARINO teaches the method of claim 17, wherein the system information further indicates that the one or more additional subframes are allocated for reception of the at least one or more reference signals (par. 76-80, “CRS”).

Regarding claim 21, RICO ALVARINO teaches the method of claim 17, wherein transmitting the system information further comprises: transmitting, in the system information, a subframe allocation indicator that indicates the one or more additional subframes (par. 76-80).

Regarding claim 22, RICO ALVARINO teaches the method of claim 17, further comprising: identifying a predetermined relationship between the first subframe and the one or more additional subframes  (par. 76), wherein allocating the first subframe and allocating the one or more additional subframes is based at least in part on the predetermined relationship (par. 76, where the configuration determining component 410 determines to override the numerology, the UE may optionally, at Block 614, detect a CRS in the one or more subframes based on the scheduling information for the MCCH).

Regarding claim 24, RICO ALVARINO teaches the method of claim 17, wherein the one or more additional subframes having the first numerology comprises at least two subframes (fig. 6, block 614, “more subframes”).


Regarding claim 26, RICO ALVARINO teaches a method for wireless communications at a network device, comprising: identifying that the network device is operating within a broadcast network and in communication with one or more user equipment (UEs) via a dedicated carrier in accordance with a first numerology (fig. 6, block 602, par. 71); allocating a first subframe for transmission of a broadcast control channel within a first subset of subcarriers of the first subframe (fig. 6, block 614, par. 79, 80, a subsequent system information broadcast signal that indicates at least scheduling information for a multicast control channel (MCCH) in at least a portion of the one or more subframes; par. 50, 51, 60, 63, 64, numerology indicating 15 kHz subcarrier spacing); allocating one or more additional subcarriers of the first subframe different from the first subset of subcarriers (par. 50, 51, 60, 64, 76, receiving CRS in the one or more subframe of determined numerology, which indicating the subcarrier spacing (legacy MBSFN format (legacy 15 kHz) or non legacy (different MBSFN format, different numerology) (par. 63))), for transmission of at least one or more reference signals (fig. 6, block 614, par. 79, 80, detect the CRS in the one or more subframes based on the scheduling information for the MCCH); transmitting system information indicating the first subset of subcarriers of the first subframe and the one or more additional subcarriers of the first subframe (fig. 6, block 604, par. 50, 51, 60, 64, 72); transmitting the at least one or more reference signals over only the one or more additional subcarriers different from the first subset of subcarriers during the first subframe (par. 50, 51, 60, 63, 64, 76, can detect a CRS in the one or more subframes (e.g., in the first subframe) based on the scheduling information for the MCCH; par. 63, the subcarrier spacing (legacy MBSFN format (legacy 15 kHz) or non legacy (different MBSFN format, different numerology)))); and transmitting the broadcast control channel over the first subset of subcarriers of the first subframe (fig. 6, block 614, par. 79, 80, a subsequent system information broadcast signal that indicates at least scheduling information for a multicast control channel (MCCH) in at least a portion of the one or more subframes).

Regarding claim 27, RICO ALVARINO teaches the method of claim 26, wherein the first subframe is a one-symbol subframe as a result of using the first numerology (par. 51).

Regarding claim 28, RICO ALVARINO teaches the method of claim 26, further comprising: transmitting, in the system information, an indication of a first reference signal pattern within the one or more additional subcarriers of the subframe that is different than a second reference signal pattern for one or more additional subframes different from the first subframe (par. 80, CRS in one or more subframes or black out CRS in one or more subframes).

Regarding claim 29, RICO ALVARINO teaches the method of claim 28, wherein a reference signal density of the first reference signal pattern is more dense in a frequency domain than a reference signal density of the second reference signal pattern (par. 80, CRS in one or more subframes or black out CRS in one or more subframes).

Regarding claim 30, RICO ALVARINO teaches the method of claim 28, wherein the one or more subcarriers of the first subframe have the first numerology and the one or more additional subframes have a second numerology that is different than the first numerology (par. 32, 50, 68, Different formats and/or different numerologies for MBSFN subframes can be defined and utilized by the access point 105 for the multicast communications).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICO ALVARINO et al. (US 20180092106) in view of XU et al. (US 20200146063).

Regarding claim 5, RICO ALVARINO does not teach the method of claim 4, wherein the subframe allocation indicator comprises a plurality of bits or a bitmap.
But, XU et al. (US 20200146063) in a similar or same field of endeavor teaches wherein the subframe allocation indicator comprises a plurality of bits or a bitmap (par. 417, bitmap).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU in the system of RICO ALVARINO to indicate allocation.
The motivation would have been to dynamically managing the allocation. 


Claims 9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICO ALVARINO et al. (US 20180092106) in view of GARRO et al. (“Air Interface”, 5G-Xcast_WP3_D3.2_v2.00).

Regarding claim 9, RICO ALVARINO does not teach the method of claim 1, further comprising: 
receiving a periodic cell acquisition subframe; and 
identifying that the first subframe and the one or more additional subframes are within a same period of the cell acquisition subframe such that the first subframe and the one or more additional subframes are within a same multicast-broadcast single-frequency network (MBSFN) area.
But, GARRO in a similar or same field of endeavor teaches receiving a periodic cell acquisition subframe (page 28, 51, CAS in 1 out of 40 subframes); and 
identifying that the first subframe and the one or more additional subframes are within a same period of the cell acquisition subframe such that the first subframe and the one or more additional subframes are within a same multicast-broadcast single-frequency network (MBSFN) area (fig. 11, page 28, 51, subframes in MBSFN area within 40 subframes period of CAS).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GARRO in the system of RICO ALVARINO to indicate allocation.
The motivation would have been to increase the throughput as more resource allocating to MBSFN subframe and reducing overhead. 


Regarding claim 25, RICO ALVARINO does not teach the method of claim 17, further comprising: transmitting a periodic cell acquisition subframe; and allocating the first subframe and the one or more additional subframes within a same period of the cell acquisition subframe such that the first subframe and the one or more additional subframes are within a same multicast-broadcast single-frequency network (MBSFN) area.
But, GARRO in a similar or same field of endeavor teaches transmitting a periodic cell acquisition subframe (page 28, 51, CAS in 1 out of 40 subframes); and allocating the first subframe and the one or more additional subframes within a same period of the cell acquisition subframe such that the first subframe and the one or more additional subframes are within a same multicast-broadcast single-frequency network (MBSFN) area (fig. 11, page 28, 51, subframes in MBSFN area within 40 subframes period of CAS).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GARRO in the system of RICO ALVARINO to indicate allocation.
The motivation would have been to increase the throughput as more resource allocating to MBSFN subframe and reducing overhead. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVARINO et al. (US 20180092106) and GARRO et al. (“Air Interface”, 5G-Xcast_WP3_D3.2_v2.00) as applied to claim 9 above, and further in view of ALEPUZ et al. (“LTE-Advanced Pro Broadcast Radio Access Network Benchmark”, 5G-Xcast_D3.1_v1.1).

Regarding claim 10, RICO ALVARINO does not teach the method of claim 9, wherein each subframe within the same period of the cell acquisition subframe, but not including the cell acquisition subframe, has the first numerology.
But, ALEPUZ in a similar or same field of endeavor teaches wherein each subframe within the same period of the cell acquisition subframe, but not including the cell acquisition subframe, has the first numerology (page 62, the CAS is transmitted using 15 kHz unicast numerology which is different to the numerology employed for the MBSFN subframe (1.25 kHz)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ALEPUZ in the system of RICO ALVARINO and GARRO to provide each subframe within the same period of the cell acquisition subframe, but not including the cell acquisition subframe, has the first numerology.
The motivation would have been to indicating standard frame structure to synchronizing and prevent collision as to increase the throughput as more resource allocating to MBSFN subframe and reducing overhead. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/13/2022